                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MAE BARBEE, ET AL.,                               )
                                                  )
     Plaintiffs,                                  )   Case No: 3:19-cv-00119
                                                  )
                                                  )   JURY TRIAL DEMANDED
                                                  )
                                                  )
 v.                                                   Collective and Class Action
                                                  )
                                                  )
 NAVIHEALTH, INC.,                                )   Judge Waverly D. Crenshaw
                                                  )   Magistrate Judge Alistair Newbern
      Defendant.                                  )


                 MEMORANDUM IN SUPPORT OF JOINT MOTION FOR
            PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION
            SETTLEMENT AND CERTIFICATION OF FLSA COLLECTIVE AND
                         RULE 23 SETTLEMENT CLASSES

          Plaintiffs Mae Barbee, Donna Trone, Sheree Montgomery, and Mary Beth Herwald

(“Plaintiffs” or “Named Plaintiffs”) and Defendant, naviHealth, Inc. (“Defendant” or

“naviHealth”) (collectively the “Parties”), respectfully move this Court for preliminary approval

of the class action and collective action settlement in this matter (Exhibit 1 - Settlement

Agreement) and to certify the Pennsylvania State Law Class, as described below, for settlement

purposes only, pursuant to Fed. R. Civ. P. 23(e), and to certify the collective action under the Fair

Labor Standards Act (“FLSA”) for settlement purposes only.

I.        INTRODUCTION

          The Parties seek preliminary approval of the proposed Settlement Agreement for the class

and collective action claims (“Settlement Agreement” or “Agreement”), attached as Exhibit 1.

Under the terms of the Agreement, Defendant will pay a maximum Gross Settlement Amount of


                                                 1



     Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 1 of 35 PageID #: 1274
$4,690,000.00 to resolve all claims brought by the Named Plaintiffs, current Opt-In Plaintiffs,

FLSA Putative Class Members, and Rule 23 Class Members (collectively, “Settlement Class

Members”) – 1,191 people – under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq, (“FLSA

Class”) and a Rule 23, opt-out class action brought pursuant to the Pennsylvania Minimum Wage

Act (“PWMA”), 43 P.S. §§333.101-333.115. 50-4-19, et seq. (“State Law Class”).

         Because the proposed Settlement Agreement is “fair, reasonable and adequate,” provides

Settlement Class Members with substantial monetary relief, and satisfies all other criteria for

preliminary approval, the Court should grant this motion. The Parties request that the Court enter

an Order, in the form attached hereto as Exhibit 2, that: (1) preliminarily approves the Settlement

Agreement; (2) approves the FLSA settlement notice attached as Exhibit B to the Agreement (the

“FLSA Notice”) and the FLSA Opt-in Form attached as Exhibit C to the Agreement (the “Opt-In

Form”); (3) approves the Rule 23 settlement notice attached as Exhibit D to the Agreement (the

“Rule 23 Notice”) and the Rule 23 Claim Form attached as Exhibit E to the Agreement (the “Rule

23 Claim Form”); (4) appoints Rust Consulting, Inc. as the Settlement Administrator; (5) certifies

the FLSA collective action pursuant to 29 U.S.C. §216(b) for settlement purposes only; (6)

preliminarily certifies the State Law Class for settlement purposes only under Fed. R. Civ. P.

23(e); (7) appoints Plaintiffs’ Counsel as Class Counsel; and (8) sets a Final Approval and Fairness

Hearing on a date approximately ninety-five (95) days from the date of the Preliminary Approval

Order.

II.      BACKGROUND AND PLAINTIFFS’ ALLEGATIONS

          Named Plaintiffs filed the Amended Complaint on April 12, 2019 (Dkt. 31), asserting

 FLSA and PMWA claims to recover alleged unpaid overtime wages on behalf of current and

 former “Care Management Employees,” or “CMEs” (as defined below). The case was filed as a

                                                 2



      Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 2 of 35 PageID #: 1275
collective action under the FLSA and as a Rule 23 class action for the PWMA claims. Id.

Plaintiffs allege that they were salaried workers who worked in excess of 40 hours per week

without receiving overtime pay and that no exemption to the state and federal overtime laws are

applicable. Id. Defendant denies that any of the Plaintiffs or members of the Settlement Class

were improperly classified as exempt under state or federal law and further contends that its

classification of these workers was done in good faith and that any potential misclassification

was not willful. Moreover, absent settlement, Defendant contends that neither collective action

treatment under Section 216(b) of the FLSA, nor class action treatment of the PMWA claims

under Fed. R. Civ. P. 23 is appropriate. Further, absent settlement, Defendant contends that its

Arbitration Agreements signed by 70% of the Settlement Class Members would preclude 837 of

the 1,191 Settlement Class Members from participating in this (or any class or collective action)

litigation.   In addition, Defendant contends that absent settlement, Severance Agreements

executed by 48 Settlement Class Members would preclude these individuals from participating

in this action.

        Defendant naviHealth offers services through various clinicians that can favorably

influence the path of treatment received by Medicare beneficiaries (“Beneficiaries”) from the

moment of admission to the hospital (or the “Acute” setting) through admission to a post-acute

care (“PAC”) setting to discharge home. naviHealth participates in the Bundled Payments for

Care Improvement (“BPCI”) initiative created by the Center for Medicare and Medicaid Services

(“CMS”) to reduce Medicare expenditures while preserving and enhancing the quality of care for

patients. Participating providers (typically hospitals) contract with naviHealth to provide

clinicians who participate with the interdisciplinary team regarding treatment decisions. These

decisions range from the type of care received, to the most appropriate level of Post-Acute Care

                                               3



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 3 of 35 PageID #: 1276
setting for each BPCI Beneficiary in the hospital, to monitoring the functional capacity gains by

BPCI Beneficiaries in the PAC and influencing decisions regarding the BPCI Beneficiary’s

treatment in the PAC, and discharge to home. Certain Medicare Advantage Health Plans (“Health

Plans”) have delegated to naviHealth responsibility for their members (“Health Plan Members”)

with respect to authorizing physician treatment orders regarding transitions to PAC settings,

extensions of PAC stays, or discharges from a PAC.

The Named Plaintiffs and Settlement Class Members perform utilization review and/or care

management work (“Care Management Work”). In performing their Care Management Work,

Settlement Class Members use naviHealth’s proprietary patient assessment tools and decision

support technology.

       Plaintiffs contend that Defendant uses combinations of the same labels – “Coordinator,”

“Care Coordinator,” “Care Manager,” and “Case Manger” – interchangeably to refer to the

positions held by the Settlement Class Members, who are all care management employees

(“CMEs”).     (Dkt. 45).   Plaintiffs assert that the primary job duties of CMEs include

communicating with and gathering data from members to document members’ medical

circumstances in Defendant’s computer system; inputting member data into Defendant’s

computer system; using established guidelines to maximize utilization of plan resources through

application of predetermined criteria; providing information to members and providers regarding

plan benefits and resources to address members’ healthcare needs; and working with members

and providers to schedule medical care. Id. Plaintiffs assert that the CMEs do not fall under any

exemption to state or federal overtime laws. Id. Plaintiffs assert that they regularly work in

excess of 40 hours a week and are not paid any overtime pay for hours in excess of 40. Plaintiffs

assert that Defendant knew or should have known that they were performing overtime work and

                                               4



 Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 4 of 35 PageID #: 1277
    that Defendant’s failure to pay them for the work constitutes a willful and bad faith violation of

    the FLSA and PWMA.

             Defendant denies Plaintiffs’ allegations and contends that the Plaintiffs and all of the

    Settlement Class Members are properly classified as exempt from overtime under all applicable

    state and federal laws.

      III.     COURSE OF LITIGATION

             Plaintiffs have vigorously pursued their claims as well as the claims of the class. Exh. 3,

    Elkin Dec., ¶13. The Court held an initial case management conference on April 8, 2019 (Dkt.

    25), and thereafter issued a scheduling order setting a deadline for Plaintiffs to file an amended

    complaint (pursuant to their agreement with Defendant) to include CMEs who had originally

    filed a lawsuit on January 8, 2019 in the District of New Jersey in the case Fetterolf, et al. v.

    naviHealth, Inc. 1:19-cv-238 in which the CMEs alleged the same claims. The Court also set

    May 15, 2019, as the deadline for Plaintiffs to file a Motion for Conditional Certification.. Id.

             Plaintiffs timely filed their amended complaint and their Motion for Notice and

    Conditional Certification (Dkt. 45) and Defendant submitted its opposition to that motion on June

    14, 2019 (Dkt. 68) to which Plaintiffs replied on June 24, 2019. (Dkt. 71). During this same time

    frame, Defendant moved to dismiss the state law class claims in Plaintiffs’ amended complaint.

    (Dkt. 41). In response, Plaintiffs sought leave to file a second amended complaint to address

    Defendant’s concerns (Dkt. 63), 1 which the Court granted on September 16, 2019 (Dkt. 74).



1
  Specifically, Plaintiffs sought leave to amend their complaint to remove their North Carolina Wage and
Hour Act class claims because those state law claims are preempted by the FLSA under North Carolina
Law. Plaintiffs also sought leave to amend their complaint to refine the class definitions. Prior to
mediation, Plaintiffs agreed to dismiss Anita Taboh and her attendant class claims brought pursuant to
the New York Minimum Wage Act, Labor Law 650, et seq., because Ms. Taboh had not worked for
naviHealth during the recovery period. The Parties jointly dismissed Anita Taboh on April 29, 2020
                                                     5



     Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 5 of 35 PageID #: 1278
 Plaintiffs filed the operative complaint that same day (Dkt. 75), to which Defendant filed its third

 motion to dismiss in this action (Dkt. 77). Defendant’s motion to dismiss and Plaintiffs’ motion

 for Notice were pending at the time the Parties reached a settlement. Pursuant to the Settlement

 Agreement, Defendant agrees to certification of the FLSA collective action for settlement

 purposes only.

        While Plaintiffs’ Motion for Notice and Conditional Certification was pending before the

 Court, naviHealth implemented an arbitration program that purports to impact the rights of

 potential participants in this case. Defendant sought permission to file a sur-reply to the motion

 in which it argues that any employee who signed the Arbitration Agreement should be excluded

 from receiving Notice of the lawsuit. (Dkt. 76). Plaintiffs were poised to file an opposition to

 Defendant’s motion to file a sur-reply when the Parties agreed to mediation.

        On October 29, 2019, the Court granted the Parties’ motion to stay proceedings pending

 global mediation based on the Parties’ agreement to mediate the FLSA and state law claims on a

 global basis for the group of 1,191 Care Management Employees. (Dkt. 84). As set forth in detail

 below, the Parties entered negotiations, attended mediation, and finalized and signed a settlement

 agreement that will resolve the wage and hour claims of the Named Plaintiffs, Current Opt-in

 Plaintiffs, all FLSA Putative Class Members who opt into the settlement, and all Rule 23 Class

 Members who do not opt out. The Parties seek preliminary approval of the settlement which

 includes certification of the State Law Class as a settlement class.




(Dkt. 88). Accordingly, the settlement covers the remaining claims under the FLSA and Pennsylvania
state law.
                                                  6



   Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 6 of 35 PageID #: 1279
  IV.     NEGOTIATED SETTLEMENT

        With the number of different job titles at issue, the Parties began their principled and

arms-length negotiations by exchanging information about their understanding of the nature of

the work performed by the potential class members. Elkin Decl. at ¶14 . Defendant provided

Plaintiffs with the job descriptions for the positions represented by each of the individuals who

had joined the case as well as information about other positions. Id.

        After the Parties agreed on the scope of the class to include all CMEs as defined in

Plaintiffs’ Complaint, including for settlement purposes only, all CMEs who signed the

Defendant’s Arbitration Agreements and Severance Agreements, they engaged in an exchange

of information to calculate the damages. Elkin Decl. ¶ 15. This included gathering and reviewing

detailed payroll records for the Settlement Class Members. Id.          Defendant provided this

information to Plaintiffs, and both sides created damage models to be used at mediation. Id.

Plaintiffs shared their damage model with Defendant prior to mediation. Id. In addition, prior to

mediation, the Parties exchanged detailed, extensive mediation statements (90 single-spaced

pages between them, exclusive of exhibits). Id.

        With respect to the data used to calculate damages, on February 12, 2020, Defendant

provided Plaintiffs with data for all Settlement Class Members. Elkin Decl. ¶ 16. This data

included unique employee identification numbers for each Settlement Class Member, bi-weekly

pay, leave hours taken, and premium payments made. Id. The data also included the number of

Settlement Class Members who signed Arbitration Agreements. The data covered the time

period going back three years from the date the original complaint was filed and up through

December 12, 2020. The data also identified the state in which each employee worked, which

allowed the Parties to negotiate the State Law Class claim separately from the FLSA claim. Id.
                                                  7



 Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 7 of 35 PageID #: 1280
       On March 12, 2020, the Parties mediated the case in Atlanta, Georgia with the assistance

of Hunter Hughes, III. Elkin Decl. ¶ 17. Mr. Hughes is an accomplished mediator, and over the

last 20 years has been one of a handful of mediators to concentrate on wage and hour litigation.

Id. While the in-person mediation ended without an agreement, on March 23, 2020, both sides

accepted the mediator’s proposal resulting in the settlement of this litigation in the maximum

gross amount of $4,690,000.00, and as set forth in the negotiated Agreement.

  V.      SUMMARY OF PROPOSED SETTLEMENT

       The proposed monetary settlement shall not exceed the Gross Settlement Amount of

$4,690,000.00, as detailed in the attached Agreement, Exh. 1, ¶ 11.4. Plaintiffs’ counsel intends

to request a fee not to exceed $1,563,332.12 plus costs not to exceed $15,751.13, to be drawn

from the Gross Settlement Amount. Id. at ¶¶ 12.2, 12.4. The cost of administration for a third-

party Administrator will not exceed $35,000.00, also to be drawn from the Gross Settlement

Amount. Id. at ¶ 12.3. Additionally, Plaintiffs will request approval of a service payment of

$10,000 for the Lead Named Plaintiff, and $7,000.00 for the three remaining Named Plaintiffs

for a total of $31,000.00, also to be drawn from the Gross Settlement Amount. Id. at ¶ 12.5.

       Before final approval of the settlement, the 1,023 FLSA Putative Class Members, Named

Plaintiffs, and Current Opt-Ins, and the 168 Rule 23 Class Members will be sent a class

appropriate Notice outlining the terms of the settlement (Exhibit B and Exhibit D to Agreement).

The FLSA Putative Class Members will be provided an Opt-in Form (Exhibit C to the

Agreement) and the Rule 23 Class Members will receive a Rule 23 Claim Form (Exhibit E to the

Agreement) to return to receive their share of the Gross Settlement Amount. To effectuate the

best notice practicable, the notices will be sent by first class mail and by electronic mail, and the



                                                 8



 Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 8 of 35 PageID #: 1281
    Opt-In Form and the Rule 23 Claim form may be returned to the third-party Administrator by

    mail, email, or through a web-based signature.

                As described more fully below in part VI.D, the Rule 23 Notice contains instructions

    about how individuals in the Pennsylvania Class can object to or exclude themselves from the

    settlement. (Exhibit D to Agreement). The FLSA Notice explains rights under the FLSA and

    the option to opt into the lawsuit using the provided form. (Exhibit B to the Agreement). Both

    notices set forth the release language contained in the Settlement Agreement should an FLSA

    Putative Class Member opt into the settlement and should a Rule 23 Class Member not opt out.

       VI.        THE COURT SHOULD GRANT PRELIMINARY APPROVAL

                In this action, Defendant has agreed to pay a substantial sum to the Settlement Class

    Members notwithstanding the considerable risks the Named Plaintiffs, Opt-in Plaintiffs, and

    Settlement Class Members face in continued litigation. Class Counsel believe, based on their

    calculations, that the Net Settlement Fund after the payment of attorneys’ fees, litigation

    expenses, administration costs, and service payments provides significant relief to the Settlement

    Class Members. Class Counsel believe this is a fair, reasonable, and adequate result. Ex. 3, Elkin

    Decl., ¶ 24; see also Mars Steel Corp. v. Cont’l Ill. Nat’l Bank & Trust, 834 F.2d 677, 682 (7th

    Cir. 1987) (finding adequate a settlement of 10% of the total sought due to risks and costs of

    trial). 2


2
        See also Lazy Oil Co. v. Witco, 95 F.Supp.2d 290, 339 (W.D. Pa.1997) (approving 35% recovery
for the entire class period, and 25.5% of damages within the limitations period); In re Domestic Air Tranp.
Antitrust Litig., 148 F.R.D. 297, 325 (N.D.Ga.1993) (12.7% to 15.3%); In re Newbridge Networks Sec.
Litig., 1998 WL 765724, at *2 (D.D.C. Oct. 23, 1998) (approving settlement and concluding that while
“[c]ourts have not identified a precise numerical range within which a settlement must fall in order to be
deemed reasonable; [ ] an agreement that secures roughly six to twelve percent of a potential trial recovery,
while preventing further expenditures and delays and eliminating the risk that no recovery at all will be
won, seems to be within the targeted range of reasonableness”); In re Ravisent Techs., Inc. Sec. Litig., 2005
WL 906361, at *9 (E.D. Pa. Apr. 18, 2005) (approving settlement, which amounted to 12.2% of damages,
                                                     9



      Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 9 of 35 PageID #: 1282
        After the attorneys’ fees, litigation expenses, and service awards are deducted, the

 remaining funds (the “Net Settlement Fund”) will be allocated among the Named Plaintiffs, the

 FLSA Opt-In Plaintiffs, and Rule 23 Class Members who timely make a claim. Taking into

 consideration the risk of not obtaining collective action certification, the risk of not obtaining

 Rule 23 class action certification, later decertification if certification is granted, the Court’s

 potential enforcement of Arbitration Agreements and/or Severance Agreements to bar up to 70%

 of Settlement Class Members from participating in this action, litigation risk with respect to

 Defendant’s exemption defenses, litigation risks at trial and on appeal, the uncertainty regarding

 proving the number of hours of unpaid overtime work at issue, risks related to proving that

 Plaintiffs were suffered or permitted to work overtime given the remote nature of most Plaintiffs’

 work, the well-established rate at which overtime backpay is calculated in exemption cases in

 Pennsylvania (i.e., at 1.5 times the regular rate of pay) and, conversely, the rate at which overtime

 pay is presumptively calculated outside of Pennsylvania (i.e., at 0.5 times the regular rate of pay),

 up to $1,533,062.73 of the Net Settlement Fund will be allocated to the FLSA claims (the “FLSA

 Settlement Fund”) and up to $1,511,854.14 of the Net Settlement Fund will be allocated to the

 Rule 23 Class Members (“the Rule 23 Settlement Fund”). The minimum payment to any FLSA

 Opt-In Plaintiff and/or Rule 23 Class Member who timely submits a claim form will be $100.00.

       The portions of the FLSA Settlement Fund allocated to the Named and Current Opt-in

Plaintiffs and to those FLSA Putative Class Members who timely opt into the lawsuit, as calculated

by Class Counsel in the manner described below and as provided to Defendant’s counsel on March



and citing a study by Columbia University Law School, which determined that “since 1995, class action
settlements have typically recovered between 5.5% and 6.2% of the class members’ estimated losses.”)
(internal citations omitted).

                                                 10



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 10 of 35 PageID #: 1283
31, 2020 (the “Settlement Distribution Data”) will be distributed to such individuals. These

amounts were calculated based on each individual’s pro-rated amount of backpay computed at 0.5

times the regular rate of pay. The regular rate was calculated for each employee for each workweek

based on the data included in Defendant’s payroll records, including each individual’s bi-weekly

salary, the total number of weeks that each FLSA Opt-In Plaintiff worked in the relevant recovery

period (as set forth below), the number of days worked each week based on paid time off data, and

Named Plaintiffs’ and Current Opt-In Plaintiffs’ estimates of the average amount of unpaid

overtime worked which, to achieve settlement, was discounted to account for the substantial

litigation risk Plaintiffs faced absent settlement.

        Based on the strength of licensed practical nurses’ claims as compared to the rest of the

collective action members (LPNs are presumptively non-exempt under 29 C.F.R. § 541.301(2)),

the 27 Named, Opt-in and FLSA Putative Class Members who were employed as LPNs will

receive twice their pro-rated amount prior to distribution to the non-LPNs in an amount set forth

in the Settlement Distribution Data. Because of the small number of LPNs (less than 3% of all

FLSA Putative Class Members), the effect on the amounts allocated to the remaining FLSA

Putative Class Members is minimal.

        The recovery period used for calculation of settlement payments extends three years back

from the FLSA Plaintiff’s opt-in date, or April 12, 2019, the date that the First Amended Complaint

was filed, whichever is earlier, and extends up through December 12, 2019, the last date of the

data provided by Defendant to Plaintiffs to calculate damages for mediation. Fifty percent (50%)

of each FLSA award will constitute backpay, and fifty percent (50%) will constitute liquidated

damages.



                                                  11



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 11 of 35 PageID #: 1284
        Only those FLSA Putative Class members who timely submit an Opt-In Form will be paid

an award from the Qualified Settlement Fund established by the third-party Administrator and

funded by the Defendant. 3 Only those FLSA Plaintiffs who timely opt into the settlement will

release their state and federal wage and hour claims against the defendant pursuant to Paragraphs

1.13 and 16.2 of Exhibit 1.

        The portions of the Rule 23 Settlement Fund allocated to the Rule 23 Class Members who

do not opt out of the settlement and file a claim after receiving the notice of settlement (Exhibit

D), will be distributed to such individuals in the amount calculated by Class Counsel in the manner

described below as set forth in the Settlement Distribution Data. The Rule 23 Class Members’

settlement payments will be based on their pro-rated amount of backpay computed at 1.5 times the

regular rate of pay pursuant to Pennsylvania state law. Chevalier v. General Nutrition Centers,

Inc., 2014 Pa. Dist. & Cty., Dec. LEXIS 145 (Ct. of Common Pleas Oct. 20. 2014), (affirmed as

to time-and-one-half calculation for hours above 40 at Chevalier v. Gen. Nutrition Centers, Inc.,

2019 Pa. LEXIS 6521 (Sup. Ct. Pa. Nov. 20, 2019). Like the FLSA LPNs, the 8 State Law Class

LPNs will receive twice their pro-rated amount prior to distribution to the non-LPNs.

        The recovery period used for calculation of the settlement payments for the Rule 23 Class

Members’ claims extends three years back from April 12, 2019, the date that the First Amended

Complaint was filed, and extends through December 12, 2019, the last date of the data provided

by Defendant to Plaintiffs’ Counsel in advance of mediation. Fifty percent (50%) of each Rule 23

Class Member’s award will constitute backpay, and fifty percent (50%) will constitute liquidated

damages.



3
 The Named Plaintiffs and Current Opt-In Plaintiffs need not submit an Opt-In Form to receive their
allocation of the Net Settlement fund.
                                                  12



    Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 12 of 35 PageID #: 1285
       Only those Rule 23 Class Members who timely submit a Rule 23 Claim Form will be paid

an award from the Rule 23 Settlement Fund. Rule 23 Class Members who do not opt out from the

settlement will release all state and federal wage and hour claims against Defendant in accordance

with Paragraph 1.13 and 16.2 of the Settlement Agreement.

       After accounting for Class Counsel’s projected litigation expenses and fees, the third-party

Administrator’s costs, and service payments to the four Named Plaintiffs, the average settlement

payment for FLSA Putative Class Members who timely opt into the action is $1,498.60 and the

maximum payment is $7,858.63.         Elkin Decl. ¶ 23.     After deducting fees, expenses and

administration costs, the average settlement payment to Rule 23 Class Members is $8,999.13 and

the maximum award is $28,185.17. Id. These amounts are reasonable and adequate given the

defenses that Defendant has raised.

       In addition, the distribution of the Settlement Class Fund is fair, as all Settlement Class

Members will share in the Fund on a pro rata basis based on their actual bi-weekly pay and the

estimated overtime hours. For purposes of calculating damages the Plaintiffs estimated 10 hours

of overtime each week and then reduced that amount to account for litigation risk. This fair result

supports preliminary approval.

   A. Legal Standards for Settlement Approval

       The law and federal policy strongly favor the settlement of class action litigation. UAW v.

General Motors Corp., 497 F.3d 615, 632 (6th Cir. 2007) (noting “the federal policy favoring

settlement of class actions”); IUE-CWA v. General Motors Corp., 238 F.R.D. 583, 593 (E.D. Mich.

2006) (noting “the general federal policy favoring the settlement of class actions”); Steiner v.

Fruehauf Corp., 121 F.R.D. 304, 305 (E.D. Mich. 1988) aff’d sub nom Priddy v. Edelman, 883

F.2d 438, 447 (6th Cir. 1989) (“case law favors the voluntary settlement of class actions”). See,

                                                13



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 13 of 35 PageID #: 1286
e.g., Clark Equip. Co. v. Int’l Union, Allied Indus. Workers of Am., 803 F.2d 878, 880 (6th Cir.

1986).

         Court approval is required to settle both an FLSA collective action and a Rule 23 class

action. Int’l Union, United Auto, Aerospace, and Agr. Implement Workers of Am. v. Gen. Motors

Corp., 497 F.3d 615, 631 (6th Cir. 2007) [hereinafter UAW] Fed. R. Civ. P. 23(e). “Before

approving a settlement, a district court must conclude that it is fair, reasonable and adequate.”

UAW at 631; see also Fed. R. Civ. P. 23(e)(2); UAW, 497 F.3d at 631 (“Before approving a [ Rule

23] settlement, the district court must conclude that it is ‘fair, reasonable, and adequate.’”).

         “Typically, courts regard the adversarial nature of a litigated FLSA case to be an adequate

indicator of the fairness of the settlement,” and “approve FLSA settlements when they are reached

as a result of contested litigation to resolve bona fide disputes.” Id. (citing Lynn’s Food Stores,

Inc. v. U.S., 679 F.2d 1350, 1353-54, 1353 n.8 (11th Cir. 1982)). As discussed in Parts II., III, and

IV, infra, the instant settlement was the result of contested litigation and arm’s length negotiation.

   B. The Rule 23 Settlement and the FLSA Settlement Are Fair, Reasonable, and
      Adequate


         “Given that class settlements are favored, the role of the district court is ‘limited to the

extent necessary to reach a reasoned judgment that the agreement is not the product of fraud or

overreaching by, or collusion between, the negotiating parties, and that the settlement taken as a

whole, is fair, reasonable and adequate to all concerned.’” IUE-CWA, 238 F.R.D. at 594 (citations

omitted); Clark Equip. Co., 803 F.2d at 880 (same).

         The district court is to assess the settlement with regard to a “range of reasonableness,”

which “recognizes the uncertainties of law and fact in any particular case and the concomitant risks

and costs inherent in taking any litigation to completion.” IUE-CWA, 238 F.R.D. at 594 (citations

                                                  14



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 14 of 35 PageID #: 1287
omitted). The district court is to consider “whether the interests of the class as a whole are better

served if the litigation is resolved by the settlement rather than pursued.” In re Cardizem CD

Antitrust Litig., (“Cardizem”), 218 F.R.D. 508, 522 (E.D. Mich., 2003). In assessing a proposed

settlement, the district court judge “may not ‘substitute his or her judgment for that of the litigants

and their counsel’” and “should approve a class settlement if, following a hearing, the court

determines that the settlement ‘is fair, reasonable, and adequate.’” IUE-CWA, 238 F.R.D. at 593,

594 (citations omitted).

       The Sixth Circuit has identified seven factors that guide the inquiry undertaken by the

district court in assessing whether a proposed settlement is fair, reasonable, and adequate:

       (1) the risk of fraud or collusion [i.e. whether the settlement is the product of arm’s
       length negotiations as opposed to collusive bargaining]; (2) the complexity,
       expense and likely duration of the litigation; (3) the amount of discovery engaged
       in by the parties; (4) the likelihood of success on the merits; (5) the opinions of
       class counsel and class representatives; (6) the reaction of absent class members;
       and (7) the public interest.

Moulton v. United States Steel Corp., 581 F.3d 344, 349 (6th Cir. 2009); UAW, 497 F.3d at 631

(citing Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir. 1992) and Williams v.

Vukovich, 720 F.2d 909, 922-923 (6th Cir. 1983)); IUE-CWA, 238 F.R.D. at 594 (also including

as a factor “whether the settlement is fair to the unnamed class members”); Cardizem, 218 F.R.D.

at 522. The district court is to address “whether the interests for the class as a whole are better

served if the litigation is resolved by the settlement rather than pursued.” Cardizem, 218 F.R.D. at

522 (citation omitted). In considering the seven factors, the district court may choose to “consider

only factors that are relevant to the settlement and may weigh particular factors according to the

demands of the case.” IUE-CWA, 238 F.R.D. at 594-595. These factors should also be applied in

FLSA cases. See West v. Emeritus Corp., No. 3:15-CV-437, 2017 U.S. Dist. LEXIS 104269, at *2

(M.D. Tenn. July 5, 2017) (applying factors to FLSA case); Steele v. Staffmark Invs., Ltd. Liab.
                                              15



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 15 of 35 PageID #: 1288
Co., 172 F. Supp. 3d 1024, 1026 (W.D. Tenn. 2016) (noting that the Sixth Circuit has never ruled

on the issue but finding that “that FLSA settlements require approval by either the Department of

Labor or a court”); Applegate-Walton v. Olan Mills, Inc., 2010 U.S. Dist. LEXIS 77965, at *5

(M.D. Tenn. Aug. 2, 2010) (applying UAW factors and acknowledging approval under Lynn’s

Food Stores, Inc. v. United States of America, 679 F.2d 1350 (11th Cir. 1982) (requiring court

approval for FLSA settlement)).

               1. The Settlement is the Product of Arm’s Length Negotiations (Factor 1)

       Settlement negotiations in this matter have been lengthy and were conducted at arm’s

length. Settlement discussions between the Parties began in September 2019 and continued with

the exchange of necessary information to calculate damages on a collective and class-wide basis,

followed by the exchange of mediation statements, and damages models and an in-person March

12, 2020 mediation. Even then, no agreement could be reached until more than a week after the

mediation. Elkin Decl.¶ 20.

       The Parties’ negotiations were principled, with each side basing their offers and

counteroffers on naviHealth’s own pay data for all 1,191 Settlement Class Members, the Parties’

respective assessments of the law and facts, and the Parties’ individual assessment of litigation

risks. Elkin Decl., ¶ 17. Both sides attended the mediation with full authorization to approve a

settlement agreement, with Named Plaintiffs Mae Barbee, Donna Trone, Sheree Montgomery, and

Mary Beth Herwald available via telephone, and with Defendant’s lawyers and in-house counsel

participating in person on behalf of Defendant Id. at ¶ 18.

       After nearly 8 hours of mediation, the Parties adjourned without a settlement agreement,

but decided that Mr. Hughes would continue to facilitate the settlement discussions and provide

the Parties with a mediator’s proposal containing the principal terms of the settlement agreement,

                                                16



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 16 of 35 PageID #: 1289
which both sides accepted on March 23, 2020. Elkin Decl., ¶19. Accordingly, the principled,

arm’s-length negotiations support preliminary approval of the settlement.

               2. While Plaintiffs Believe Their Position is Strong, Continued Litigation
                   Through Trial and Appeal Would be Complex, Costly, and Protracted
                   (Factors 2 and 4)

       While Plaintiffs believe their legal position is strong, “[w]hatever the relative merits of the

parties’ legal positions, there is no risk-free, expense-free litigation.” Sheick v. Auto. Component

Carrier LLC, 2010 U.S. Dist. LEXIS 110411 (E.D. Mich. Oct. 18, 2010); See also In re Cincinnati

Policing, 209 F.R.D. 395, 400 (S.D. Ohio 2002) (“the trial of this class action would be a long,

arduous process requiring great expenditures of time and money on behalf of both the parties and

the court.... The prospect of such a massive undertaking clearly counsels in favor of settlement.”)

(internal quotation marks and citations omitted).

       With respect to litigation risk, notably, while this case was stayed to allow the Parties to

focus their efforts on settlement, the United States Court of Appeals for the Second Circuit issued

a decision concluding that utilization review nurses who reviewed denials of insurance coverage,

made determinations of whether the requested services were medically necessary, and approved

such claims without a physician’s review were exempt from the FLSA. Isett v. Aetna Life Ins. Co.,

947 F.3d 122 (2nd Cir 2020). While Plaintiffs believe that Isett was wrongly decided, Plaintiffs

recognize that it is a hurdle that they would have to overcome in convincing this Court that the

utilization review work in this case is not exempt work. Defendant also made clear to Plaintiffs

that it would rely heavily on Williams v. Genex Services, LLC, 809 F.3d 103 (4th Cir. 2015) to

establish that Plaintiffs are exempt and not entitled to any overtime pay. In Genex, the Fourth

Circuit held that “medical case management” work performed by an RN who did not provide

hands-on patient care, but who interacted with medical providers and employees to ensure the

                                                 17



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 17 of 35 PageID #: 1290
provision of effective health care services while maximizing cost containment was an exempt

professional. The risk of ending up like the Isett and Genex plaintiffs, with nothing, was a driving

factor in reaching this settlement, for it meant that even if Plaintiffs won at the trial court level,

Defendant would certainly appeal to the Sixth Circuit.

         Here, there is no doubt that discovery, litigation, trial and appeals would be long, arduous

and complex. Indeed, Defendant has moved to dismiss Plaintiffs’ complaint no less than three

times. Defendant vigorously opposed Plaintiffs’ Motion for Notice and was seeking to file a sur-

reply to argue that to the extent that the Court issued Notice, none of the 837 Arbitration Agreement

signers should receive Notice because they waived their rights to participate in this litigation.

While Plaintiffs believe that the case should have been certified as a collective and Rule 23 class

action, no decisions had yet issued regarding certification and it is possible that the Court would

have denied both. Absent settlement, if Defendant is successful in opposing certification and/or

limiting notice (or later in decertifying the case), the Plaintiffs would be forced to litigate their

FLSA and/or state law claims in individual actions, a result that would be time-consuming,

expensive, and require individualized inquiries and the participation of all individual plaintiffs.

This settlement, on the other hand, makes significant monetary relief available to class members

in a prompt and efficient manner. 4

         In light of the above considerations, these factors weigh in favor of preliminary approval.

                  3. Discovery Has Advanced Far Enough to Allow the Parties to Resolve the
                      Case Responsibly (Factor 3)




4
 Prompt payment of settlement monies now - during a global pandemic and uncertain economic times- is
particularly relevant and likely more valuable than the prospect of receiving settlement funds some three to seven
(or more) years from now.
                                                         18



    Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 18 of 35 PageID #: 1291
        While formal discovery other than the exchange of initial disclosures has not begun, as

described in part IV supra, the Parties engaged in substantial discovery including the collection

and exchange of payroll data on a collective and class wide basis. Thus, discovery has advanced

far enough to allow the Parties to resolve this dispute responsibly, and thus this factor supports

preliminary approval.

                4. Class Counsel and the Named Plaintiffs Believe Settlement is In the Best
                     Interest of the Class (Factor 5)

         The judgment of Class Counsel that the settlement is in the best interest of the Class “is

entitled to significant weight and supports the fairness of the class settlement.” IUE-CWA, 238

F.R.D. at 597. See also Cardizem, 218 F.R.D. at 525 (“in approving a proposed settlement, the

court also considers the opinion of experienced counsel as to the merits of the settlement.”). Here,

Class Counsel have weighed the respective risks to proceeding with litigation and have extensively

analyzed the Defendant’s potential liability based on thorough damages calculations using the

Defendants’ payroll records. Elkin Decl., ¶ 21. Further, Class Counsel discussed these risks and

the Defendant’s potential liability with the Named Plaintiffs who are serving as Class

Representatives and asked them to consider whether settlement was in the best interest of the class.

Id. Each class representative was asked to consider that the continued litigation could result in the

class receiving a greater monetary judgment or lesser monetary judgment after trial and appeal,

and each class representative determined that certainty of settlement outweighs the risks and costs

of going forward. Id.

        In light of this analysis, Class Counsel and the class representatives believe that settlement

is in the best interest of the class.

                5. The Reaction of Absent Class Members Weighs in Favor of Preliminary
                     Approval (Factor 6)

                                                 19



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 19 of 35 PageID #: 1292
       Notice of the settlement has not yet been issued to the class, and an assessment of

the Class’s reaction is premature. However, this factor weighs in favor of preliminary approval as,

without such approval, absent class members will not even be given the opportunity to assess and

provide their opinions on the settlement terms.

               6. The Public Interest Weighs in Favor of Preliminary Approval (Factor 7)

       The resolution of this litigation will, among other things, (i) provide backpay and

liquidated damages to all FLSA Putative Class Members who timely complete an FLSA Opt-In

Form; (ii) provide backpay and liquidated damages to all State Law Class Members who timely

complete a Claim Form; (iii) ensure certainty for all concerned without more delay; and (iv)

obviate the need for years of litigation, all of which are consistent with the public interest. See

Cardizem, 218 F.R.D. at 520 (“There is a strong public interest in encouraging settlement of

complex litigation and class action suits because they are ‘notoriously difficult and unpredictable’

and settlement conserves judicial resources”).

       Based on the foregoing, all of the Moulton factors weigh in favor of preliminary approval

of the settlement.

       C.      The Notices are the Best Notice Practicable and Approval is Warranted

       Before conducting a final fairness hearing, the district court must “direct notice in a

reasonable manner to all class members who would be bound” by the settlement. Fed. R. Civ. P.

23(e)(1). The notice should be “reasonably calculated, under all the circumstances, to apprise [the

Class Members] of the pendency of the action and afford them an opportunity to present their

objections.” UAW, 497 F.3d at 631 (citing, inter alia, Mullane v. Central Hanover Bank & Trust

Co., 339 U.S. 306, 314 (1950)).



                                                  20



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 20 of 35 PageID #: 1293
        Here, the attached notices, one for the FLSA Putative Class Members and one for the Rule

23 Class Members are the best practicable notice as these notices are reasonably calculated to

apprise the Settlement Class Members of the pending settlement and afford them an opportunity

to present their objections, file a Rule 23 Claim Form or FLSA Opt-in Form, as appropriate, or for

Rule 23 Class Members, to exclude themselves.

        The notices (Exhibits B and D to Settlement Agreement) provide each Settlement Class

Member with his or her amount of damages should they choose to participate; explain how to

participate; explain how the maximum gross settlement amount of $4,690,000.00 will be allocated;

set forth the amount of attorneys’ fees and expenses; set forth the amount of service awards;

describe the costs associated with the third-party administrator; explain the allocation between the

FLSA Settlement Fund and Rule 23 Settlement Fund; notify the class of the fairness hearing; and

set forth the release language of the Settlement Agreement.

        Importantly, the notices will be mailed by first class mail after the third-party Administrator

runs a NCOA (National Change of Address) check on the addresses provided by the Defendant.

The notices will also be emailed. The Settlement Class Members may return their claim forms by

mail, email or via web-based submission and signature, thus making participation by class and

collective action members simple, straightforward, and safe in these uncertain times because class

members will not have to leave their homes to mail in claim forms to receive their share of the

settlement monies.

   D.      Attorneys’ Fees and Costs Should Be Approved as Fair and Reasonable.

        Plaintiffs request preliminary approval of thirty-three and 1/3 percent of the common fund

as an attorney fee. Counsel places this request herein with the understanding that the Court may



                                                  21



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 21 of 35 PageID #: 1294
wish to reserve ruling on the issue of fees until a final fairness hearing after class members have

an opportunity to respond.

               1.      The Court Should Award Attorneys’ Fees from a Percentage of the
                       Fund.

       The Court should award attorneys’ fees as a percentage of the total fund made available to

the Settlement Class Members. “In a certified class action, the court may award reasonable

attorney’s fees . . . that are authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h).

The Court must ensure “that counsel is fairly compensated for the amount of work done as well as

for the results achieved.” Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269, 279 (6th Cir.

2016) (quoting Rawlings v. Prudential-Bache Props., Inc., 9 F.3d 513, 516 (6th Cir. 1993). Courts

have broad discretion in determining an award of attorney’s fees in class actions. See Bowling v.

Pfizer, Inc., 102 F.3d 777, 779 (6th Cir. 1996); Rawlings, 9 F.3d at 516. Class Counsel created a

benefit for the Settlement Class and are entitled to recover reasonable attorneys’ fees. See Boeing

Co. v. Van Gemert, 444 U.S. 472, 478 (1980) (“a lawyer who recovers a common fund for the

benefit of persons other than himself or his client is entitled to a reasonable attorney’s fee from the

fund as a whole.”); Stanley v. U.S. Steel Co., 2009 U.S. Dist. LEXIS 114065, at *4 (E.D. Mich.

Dec. 8, 2009) (“[W]here counsel’s efforts create a substantial common fund for the benefit of [ ]a

class, they are entitled to payment from the fund based on a percentage of that fund.”).

       The trend in the Sixth Circuit is “toward adoption of a percentage of the fund method” in

common fund cases. Sweetwater Valley Farm, Inc. v. Dean Foods Co. (In re Se. Milk Antitrust

Litig.), No. 2:08-MD-1000, 2018 U.S. Dist. LEXIS 131855, at *12-13 (E.D. Tenn. July 11, 2018)

(quoting Rawlings, 9 F.3d at 515). See, e.g., Burcham v. Taubra Corp., 2018 WL 3840827, at *2

(approving request for fees and costs in the amount of 37.5% of settlement fund); Kritzer v. Safelite

Solutions, LLC, 2012 WL 1945144 (S.D. Ohio May 30, 2012) (approving attorneys’ fees and costs
                                           22



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 22 of 35 PageID #: 1295
up to 52% of total recovery for hybrid FLSA collective and Ohio class action for unpaid overtime);

Dillworth v. Case Farms Processing, Inc., 2010 WL 776933, at *7 (N.D. Ohio Mar. 8, 2010)

(approving attorneys’ fee award of one-third of the total settlement amount in hybrid FLSA and

Ohio and North Carolina state classes); Worthington v. CDW Corp., 2006 U.S. Dist. LEXIS 32100,

at *22 (S.D. Ohio May 22, 2006) (“[C]ounsel’s requested percentage of 38 and one-third of the

total gross settlement is solidly within the typical 20 to 50 percent range.”); Simpson v. Citizens

Bank, No. 12-10267, 2014 WL 12738263, at *6 (E.D. Mich. Jan. 31, 2014) (“Class Counsel’s

request for 33% of the common fund created by their efforts is well within the benchmark range

and in line with what is often awarded in this Circuit.”).

       . The advantages of the percentage of the fund method are that: “it is easy to calculate; it

establishes reasonable expectations on the part of plaintiffs’ attorneys as to their expected

recovery; and it encourages early settlement, which avoids protracted litigation.” Gascho v. Glob.

Fitness Holdings, LLC, 822 F.3d 269, 279 (6th Cir. 2016). “In practice, the lodestar method is

difficult to apply, time-consuming to administer, inconsistent in result, and capable of

manipulation” and “creates inherent incentive to prolong the litigation.” MCL § 14.121. At least

one circuit court of appeals has recognized that the percentage method “directly aligns the interests

of the class and its counsel and provides a powerful incentive for the efficient prosecution and

early resolution of litigation.” Sweetwater, 2018 U.S. Dist. LEXIS 131855 (quoting Wal-Mart

Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005)).

       The percentage of the fund method prevents “inequity by assessing attorneys’ fees against

the entire fund,” and “decreases the burden imposed on the [c]ourt by eliminating a full-blown,

detailed and time-consuming lodestar analysis.” Stanley v. U.S. Steel Co., 2009 U.S. Dist. LEXIS

114065, at *4-5 (E.D. Mich. Dec. 8, 2009); In re Cardinal Health Sec. Litig., 528 F. Supp. 2d 752,

                                                 23



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 23 of 35 PageID #: 1296
762 (S.D. Ohio 2007) (“[T]he [c]ourt [is] spared from the costly task of scrutinizing counsel’s

billable hours”). The percentage of the fund method is also advantageous because it “establish[es]

reasonable expectations on the part of class counsel as to their expected recovery and encourag[es]

early settlement before substantial fees and expenses have accumulated.” Rotuna v. West Customer

Mgm’t Group, LLC, 2010 U.S. Dist. LEXIS 58912, at *20 (N.D. Ohio June 15, 2010). In addition,

the percentage of the fund approach “more accurately reflects the results achieved.” Rawlings, 9

F.3d at 516.

       In this case, a substantial common fund has been established for the benefit of class

members through the efforts of Class Counsel. Given the commitment of time and resources

committed by Class Counsel and the complexity of this litigation, it simply would not have been

practicable for individual members of this class to pursue litigation challenging the alleged illegal

conduct in this case. Given the clear trend in the Sixth Circuit, the percentage-of-the-fund method

is appropriate here.

       E.      The Service Awards Should be Approved

       The Supreme Court recently recognized that a class representative “might receive a share

of class recovery above and beyond her individual claim.” China Agritech, Inc. v. Resh, 138 S. Ct.

1800, 1811, n.7 (2018). In the employment context, the Sixth Circuit has specifically recognized

the importance of rewarding employees who protest unlawful employment practices and seek to

secure rights for other victimized employees. Thornton v. East Texas Motor Freight, 497 F.2d 416,

420 (6th Cir. 1974) (“We also think there is something to be said for rewarding those drivers who

protest and help to bring rights to a group of employees who have been the victims of [unlawful

employment practices]”); Frank v. Eastman Kodak Co., 228 F.R.D. 174, 187-188 (W.D.N.Y.

2005) (Service awards “are particularly appropriate in the employment context” given the risk “of

                                                 24



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 24 of 35 PageID #: 1297
adverse actions by the employer or co-workers.”). It is important to compensate the work and

additional risk that a class representative takes on, particularly in a wage and hour lawsuit. But for

an individual worker coming forward to advocate for his fellow workers, many, if not most, wage

and hour issues would go unaddressed. Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-

516, 2019 U.S. Dist. LEXIS 204371, at *21 (S.D. Ohio Nov. 25, 2019) (“A worker who advocates

for his or her colleagues assumes substantial risk, including the risk that a prospective employer

may be hesitant to hire an employee who sued a past employer. Given that employers can find

such information through a simple internet search, this risk is very real.”). “

       In light of this view by the Plaintiffs, the Parties agreed to allot a portion of the Gross

Settlement Amount as service payments to the four Named Plaintiffs in the total amount of

$31,000.00 with $10,000.00 to the Lead Named Plaintiff, and $7,000.00 to each of the three Named

Plaintiffs. This amount reflects less than one percent of the maximum gross settlement fund. See

e.g., Brandenburg, at *24 (S.D. Ohio Nov. 25, 2019) (approving a service award of $10,000 for

named plaintiff from a $1,140,000 settlement fund); Arledge v. Domino’s Pizza, Inc., No. 3:16-

cv-386-WHR, 2018 U.S. Dist. LEXIS 179474, at *17 (S.D. Ohio Oct. 17, 2018) (approving

$10,000 service award to named plaintiff from a $850,000 settlement fund because “Plaintiff

contributed his efforts to the lawsuit and only through Plaintiff’s efforts did a large group of low-

wage workers receive a substantial award. Plaintiff’s efforts furthered the important public policies

underlying the Fair Labor Standards Act.”); Salinas v. United States Xpress Enters., Inc., No. 1:13-

cv-00245-TRM-SKL, 2018 U.S. Dist. LEXIS 50800, at *26 (E.D. Tenn. Mar. 8, 2018) (approving

a service award of $10,000 for named plaintiff from a $2,200,000 settlement fund); Owner-

Operator Indep. Drivers Ass’n v. Arctic Express, Inc., No. 2:97-cv-750, 2016 U.S. Dist. LEXIS

128819, 2016 WL 5122565, at *7 (S.D. Ohio Sept. 21, 2016) (approving two service awards of

                                                 25



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 25 of 35 PageID #: 1298
$25,000 from a $3 million settlement); Davidson v. Henkel Corp., No. 12 Civ. 14103, 2015 U.S.

Dist. LEXIS 195088, 2015 WL 13034891, at *3 (E.D. Mich. Dec. 8, 2015) (approving $15,000

service award for the named plaintiff from a $3,350,000 settlement fund).

        Importantly, the service awards set forth in the Agreement are within the range awarded

by district courts in this Circuit. See e.g., Abadeer v. Tyson, 3:09-cv-00125, DE 420 (M.D. Tenn.

October 17, 2014) (approving service awards ranging from $500 to $11,500 for participating

plaintiffs) (citing to Exhibit 2 of Settlement Agreement, DE 411.1 at 57); Swigart v. Fifth Third

Bank, 2014 U.S. Dist. LEXIS 94450 (S.D. Ohio July 11, 2014) (approving “modest class

representative award” requests of $10,000 to each of the class representatives in FLSA/Rule 23

hybrid); Johnson v. Midwest Logistics Sys., 2013 WL 2295880, at *5 (S.D. Ohio May 24, 2013)

(“[A]lthough there is a substantial incentive award of $12,500 to the named plaintiff in this case,

relief to unnamed class members is not perfunctory” where class members will receive either $260

or $1,000 each and “[t]he Court therefore finds that the incentive award does not undermine the

fairness of the settlement.”). Other district courts have approved similar service awards. 5 Indeed,


5
        See e.g., Karic v. Major Auto. Cos., 2016 U.S. Dist. LEXIS 57782 (E.D.N.Y. Apr. 27,
2016) (approving $20,000 service awards to each of the seven named plaintiffs for “informing
counsel of the facts initially and as the case progressed; providing counsel with relevant documents
in their possession; reviewing defendants’ document production; appearing for depositions;
responding to defendants’ discovery requests; assisting counsel to prepare for mediation and
settlement discussions; and reviewing and commenting on the terms of the settlement”); Bijoux v.
Amerigroup N.Y., LLC, 2016 U.S. Dist. LEXIS 68969 (E.D.N.Y. May 12, 2016) (awarding service
payments between $2,000 and $10,000 to participating plaintiffs); DeLeon v. Wells Fargo Bank,
N.A., 2015 U.S. Dist. LEXIS 65261 (S.D.N.Y. May 7, 2015) (approving $15,000 service award to
named plaintiff); Kress v. Pricewaterhouse Coopers LLP, 2016 U.S. Dist. LEXIS 119307 (E.D.
Cal. Sept. 1, 2016) (approving service awards between $5,000 and $10,000 to participating
plaintiffs in an FLSA action); Irvine v. Destination Wild Dunes Mgmt., 2016 U.S. Dist. LEXIS
116128 (D.S.C. Aug. 30, 2016) (approving service awards and noting that opt-in plaintiffs
“benefitted substantially from the efforts of” named and participating plaintiffs and that “[w]ithout
their actions, this settlement may not have been achieved”); Fosbinder-Bittorf v. SSM Health Care
of Wisconsin, Inc., 2013 U.S. Dist. LEXIS 152087 (W.D. Wis. Oct. 23, 2013) (approving service
payments between $5,000 and $15,000 to named and participating plaintiffs in FLSA/Rule 23
                                                   26



    Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 26 of 35 PageID #: 1299
the service awards represent a very small percentage of the settlement fund that is well within the

range customarily awarded in similar cases. Hyun v. Ippudo USA Holdings, 2016 U.S. Dist. LEXIS

39115 (S.D.N.Y. Mar. 24, 2016) (service awards representing 5% of the settlement fund, is “well

within the range of service awards recently approved” in FLSA cases).

       In this case, the Named Plaintiffs contributed a significant amount of time and effort to

bring these claims on behalf of the class, at great risk to themselves. For example, the four Named

Plaintiffs participated in lengthy interviews and expended a significant amount of effort collecting

documents to help counsel gather facts for the Complaint, First Amended Complaint and Second

Amended Complaint. Elkin Decl. ¶25; Dkts. 1, 31, 75. Additionally, the four Named Plaintiffs

spent significant time and effort helping counsel contact other Opt-In Plaintiffs to gather facts to

prepare the Plaintiffs’ Motions for Conditional Certification. (Dkts. 17, 44). All four Named

Plaintiffs participated in mediation (remotely). Elkin Decl. ¶ 25. Finally, Lead Named Plaintiff

Mae Barbee was instrumental in settlement discussions, helping counsel to understand the

intricacies of CMEs’ job duties and naviHealth’s pay practices, so that counsel could zealously


hybrid); Henry v. Little Mint, Inc., 2014 U.S. Dist. LEXIS 72574 (S.D.N.Y. May 23, 2014)
(approving $10,000 service awards to named plaintiffs in FLSA/Rule 23 hybrid); Hernandez v.
Merrill Lynch & Co., 2013 U.S. Dist. LEXIS 42681 (S.D.N.Y. Mar. 21, 2013) (approving service
payments of $15,000 to named plaintiffs, $12,000 to participating plaintiffs, and $4,000 to an
FLSA-opt in plaintiff in FLSA/Rule 23 hybrid); Toure v. Amerigroup Corp., 2012 U.S. Dist.
LEXIS 110300 (E.D.N.Y. Aug. 6, 2012) (approving services awards of $10,000 to named
plaintiffs and $5,000 to opt-in plaintiffs in FLSA Rule/23 hybrid); Lovaglio v. W & E Hospitality,
Inc., 2012 U.S. Dist. LEXIS 94077 (S.D.N.Y. July 5, 2012) (approving service awards of $10,000
to named plaintiffs in FLSA/Rule 23 Hybrid); Willix v. Healthfirst, Inc., 2011 U.S. Dist. LEXIS
21102 (E.D.N.Y. Feb. 18, 2011) (awarding service payments ranging from ranging from $7,000
to $30,000 in FLSA/Rule 23 hybrid); Torres v. Gristede's Operating Corp., 2010 U.S. Dist. LEXIS
139144 (S.D.N.Y. Dec. 21, 2010) aff'd, 519 F. App'x 1 (2nd Cir. 2013) (finding service awards of
$15,000 to each of 15 named plaintiffs reasonable); Camp v. Progressive Corp., 2004 WL
2149079, at *7 (E.D. La. Sept. 23, 2004) (approving award of $10,000 to named plaintiff and
awards of $1,000 to $2,500 to other FLSA collective action members who assisted in the
litigation).

                                                27



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 27 of 35 PageID #: 1300
negotiate during mediation. Id. Because the Named Plaintiffs have expended time and energy in

advancing and resolving the claims of the class at great risk to future employment opportunities,

they deserve the service awards contemplated in the settlement agreement.

   VII.    A Collective Action Pursuant to 29 U.S.C. § 216 (b) Should
           Be Conditionally Certified for Settlement Purposes

       The Settlement Agreement contemplates the lawsuit may be certified as a collective action

pursuant to 29 U.S.C. §216(b) for settlement purposes only. Exhibit 1 at ¶ 5.1. For the reasons

set forth in part VIII below, and for the reasons set forth in Plaintiffs’ pending motion for notice

and conditional certification (Dkt. 45), the Court should certify the collective for purposes of

settlement only. Plaintiffs assert that they stand similarly situated to other salaried CMEs whose

job duties included Care Management Work and were, together, subjected to naviHealth’s alleged

Overtime Misclassification Policy. “To establish that employees are similarly situated, a Plaintiff

must show that they are similarly situated with respect to their job requirements and with regard

to their pay provisions.” Gunn v. NPC Int’l, Inc., 625 F. App’x 261, 267 (6th Cir. 2015)

(“[P]laintiffs are similarly situated when they suffer from a single, FLSA-violating policy, and

when proof of that policy or of conduct in conformity with that policy proves a violation as to all

the plaintiffs.”) (quoting O’Brien v. Ed Donnelly Enters., 575 F.3d 567, 585 (6th Cir. 2009));

Tucker v. Labor Leasing, Inc., 872 F. Supp. 941, 947 (M.D. Fla.1994). Plaintiffs need only show

that their positions are similar, not identical, to the putative class members. “[T]he class members

need not have identical positions with identical titles, functions, or pay, they just need[] to

perform the same general job.” Watson v. Advanced Distrib. Servs., LLC, 298 F.R.D. 558, 561

(M.D. Tenn. 2014) (“The plaintiff must show only that his position is similar, not identical, to the

positions held by the putative class members.”). For the reasons set forth in Plaintiffs’ Motion for

Notice, and in accordance with the Parties’ Settlement Agreement, the Parties respectfully request
                                                28



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 28 of 35 PageID #: 1301
the Court to conditionally certify the collective action for settlement purposes only.

   VIII. A Class Action Pursuant to Rule 23 (e) Should
         Be Certified for Settlement Purposes

       The Agreement requires the Parties to apply to the Court for the certification of the

Pennsylvania State Law Class for settlement purposes only. Exhibit 1 at ¶ 5.1. Certification of a

Settlement Class is appropriate here as it meets all of the requirements of Fed. R. Civ. P. 23.

         The threshold consideration for approval of any class settlement is whether the class can

 be certified. See In re Polyurethane Foam Antitrust Litig., 2012 U.S. Dist. LEXIS 192151, at

 *10 (N.D. Ohio Jan. 23, 2012) (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620, 117

 S. Ct. 2231, 138 L. Ed. 2d 689 (1997)). Here, the Parties have agreed that the case should be

 certified for settlement under Fed. R. Civ. P. 23.      Exh. 1 at ¶ 5.1. Plaintiffs assert that as

 demonstrated below, with respect to the State Law Class, the elements of Fed. R. Civ. P. 23(a)

 and (b)(3), numerosity, commonality, typicality, adequacy, predominance, and superiority, are

 satisfied. Under the standards set forth in Amchem Products v. Windsor, 521 U.S. 591, 619

 (1997), manageability concerns that would be relevant if a case were to be tried do not prevent

 certification of a Settlement Class.

               1. Federal Rule of Civil Procedure 23(a):

         Numerosity requires that the class be “so numerous that joinder of all members is

 impracticable[.]” Fed. R. Civ. P. 23. “The modern trend for meeting the numerosity factor is to

 require at a minimum between 21 and 40 class members.” Allard v. SCI Direct, Inc., No. 16-cv-

 01033, 2017 U.S. Dist. LEXIS 120093, at *6 (M.D. Tenn. July 31, 2017) (internal quotations

 omitted). Here, the potential State Law Class consists of 168 individuals specifically identified

 by a coded listing. Numerosity is satisfied.


                                                 29



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 29 of 35 PageID #: 1302
       Commonality requires that there be “questions of law or fact common to the class[.]” Fed.

R. Civ. P. 23. Commonality is satisfied here for settlement purposes. Plaintiffs assert that the

Rule 23 State Law Settlement Class is comprised of similar individuals who performed Case

Management Work in Pennsylvania and were classified as exempt from the PMWA. Defendant

classified all Settlement Class Members as exempt from the overtime provisions of federal and

state law. The Named Plaintiff State Law Class Representative, Mary Beth Herwald, claims that

Defendant had a common policy or practice of failing to pay these individuals overtime pay at one

and one-half times their regular rates of pay when they worked more than 40 hours per week,

despite their performance of non-exempt duties. Plaintiffs assert that this is sufficient to establish

commonality. See e.g., Fenley v. Wood Grp. Mustang, Inc., 325 F.R.D. 232, 250 (S.D. Ohio 2018)

(finding commonality because the case revolved around whether the employer properly paid

plaintiffs under the FLSA and state wage and hour laws).

         Typicality requires that “the claims or defenses of the representative parties [be] typical

 of the claims or defenses of the class.” Fed. R. Civ. P. 23. At issue is whether the Named

 Plaintiff and all other State Law Class Members were properly classified as exempt from the

 overtime provisions of the FLSA and PMWA, and whether they were required to work in excess

 of forty (40) hours per week. Plaintiffs assert that this is sufficient to meet the requirement of

 typicality. Glazer v. Whirlpool Corp. (In re Whirlpool Corp. Front-Loading Washer Prods. Liab.

 Litig.), 722 F.3d 838, 852 (6th Cir. 2013) (“This requirement insures that the representatives’

 interests are aligned with the interests of the represented class members so that, by pursuing their

 own interests, the class representatives also advocate the interests of the class members.”).

        Adequacy of Representation requires that the Class Representatives must “fairly and

 adequately protect the interests of the class.” Fed. R. Civ. P. 23.     Here, Plaintiff Mary Beth

                                                 30



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 30 of 35 PageID #: 1303
 Herwald has demonstrated that she does not have any interests that are antagonistic to the Class

 and that she has been diligent in fulfilling her duty as Class Representative. Moreover, Class

 Counsel have extensive experience in class action litigation and are well-versed in the issues

 surrounding the underlying claims. See Exhibit 3, Elkin Decl.; Exhibit 4, Yezbak Decl., Exhibit

 5, Hedgepeth Decl., Exhibit 6, Siegel Decl. “The adequacy inquiry under Rule 23(a)(4) serves

 to uncover conflicts of interest between named parties and the class they seek to represent.”

 Gooch v. Life Inv. Ins. Co. of Am., 672 F.3d 402, 2012 WL 410926, at *8 (6th Cir. 2012) (quoting

 Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 (1997)). Class members must not have

 “interests that are [] antagonistic to one another.” Fitzgerald v. P.L. Mktg., No. 2:17-cv-02251-

 SHM-cgc, 2020 U.S. Dist. LEXIS 25672, at *20 (W.D. Tenn. Feb. 13, 2020) (quoting Beattie v.

 CenturyTel, Inc., 511 F.3d 554, 563 (6th Cir. 2007)). The Named Plaintiff has no antagonistic

 interests that go to the subject matter of the lawsuit. The Named Plaintiff has held the same job

 position or similar job positions, and was paid in the same manner, as the proposed State Law

 Class Members.

               2. Federal Rule of Civil Procedure 23(b)(3):

       Certification is appropriate under Rule 23(b)(3) where “questions of law or fact common

to the members of the class predominate over any questions affecting only individual members,

and . . . a class action is superior to other available methods for the fair and efficient adjudication

of the controversy.” The proposed State Law Class meets the standards of predominance and

superiority for the purposes of settlement. Plaintiffs assert that common questions of law and fact

predominate because the proposed State Law Class is limited to CMEs who claim they were

subjected to systemized practices and standardized conduct that violated the Pennsylvania

Minimum Wage Act during the recovery period. Fitzgerald v. P.L. Mktg., No. 2:17-cv-02251-

                                                  31



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 31 of 35 PageID #: 1304
SHM-cgc, 2020 U.S. Dist. LEXIS 25672, at *22-23 (W.D. Tenn. Feb. 13, 2020) (“The Classes’

common issues predominate over individual issues. Named Plaintiffs allege that [the employer]

engaged in the same course of illegal conduct by misclassifying the members of the Classes as

exempt from Ohio and Kentucky overtime laws. The legal issues that are determinative of

[employer’s] liability are common to the members of the Classes.”)

       In addition, the fact that the Parties are asking to certify the State Law Class for settlement

purposes only weighs in favor of finding that the superiority and predominance elements are

satisfied. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 619-20 (1997); In re Auto. Parts Antitrust

Litig., No. 12-md-02311, 2018 U.S. Dist. LEXIS 225726, at *240 (E.D. Mich. Nov. 6, 2018);

Christie Clinic L.L.C. v. Gen. Reinsurance Corp. (In re Reciprocal of Am. (ROA) Sales Practices

Litig.), No. 1551, 2015 U.S. Dist. LEXIS 177986, at *11 (W.D. Tenn. Jan. 23, 2015). Because

Rule 23(b)(3) certification is proposed in the context of a settlement, the “court need not inquire

whether the case, if tried, would present intractable management problems, for the proposal is that

there be no trial.” Amchem Prods., Inc., 521 U.S. at 620 (citation omitted). Any manageability

concerns relating to individual proceedings and defenses are satisfied by the settlement and its

claims resolution process. See e.g., Fitzgerald v. P.L. Mktg., No. 2:17-cv-02251-SHM-cgc, 2020

U.S. Dist. LEXIS 25672, at *21 n.9 (W.D. Tenn. Feb. 13, 2020) (The last of the Rule 23(b)(3)

factors – ‘the likely difficulties in managing a class action’ – is not germane to the class settlement

context.”).

       The element of superiority is met for settlement purposes because the proposed settlement

class is the most efficient way to resolve the claims of the Named Plaintiff and State Law Class

Members. Amchem, 521 U.S. at 617 (“The policy at the very core of the class action mechanism

is to overcome the problem that small recoveries do not provide the incentive for any individual

                                                  32



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 32 of 35 PageID #: 1305
to bring a solo action prosecuting his or her rights.”). In this proceeding, the Parties will be allowed

to resolve the claims of 168 persons in one coordinated proceeding, thus conferring significant

benefits upon each Rule 23 Class Member.

  VI.     CONCLUSION AND RELIEF REQUESTED

         For the reasons stated above, the Parties respectfully request the Court to: (1) preliminarily

approve the Settlement Agreement; (2) approve the FLSA settlement notice attached as Exhibit B

to the Agreement and the FLSA Opt-in Form attached as Exhibit C to the Agreement; (3) approve

the Rule 23 settlement notice attached as Exhibit D to the Agreement and the Rule 23 Claim Form

attached as Exhibit E to the Agreement; (4) appoint Rust Consulting as the Settlement

Administrator; (5) certify the FLSA collective action pursuant to 29 U.S.C. §216(b) for settlement

purposes only; (6) certify the State Law Class for settlement purposes only under Fed. R. Civ. Pro

23(e); (7) appoint Plaintiffs’ Counsel as Class Counsel; and (8) set a Final Approval and Fairness

Hearing on a date approximately ninety-five (95) days from the date of the Preliminary Approval

Order.



MAY 8, 2020

RESPECTFULLY,


 /s/Molly A. Elkin
 Molly A. Elkin
 Hillary D. LeBeau
 MCGILLIVARY STEELE ELKIN LLP
 1101 Vermont Ave., N.W., Suite 1000
 Washington, DC 20005
 Tel.: (202) 833-8855
 Fax: (202) 452-1090
 mae@mselaborlaw.com
 hdl@mselaborlaw.com

                                                   33



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 33 of 35 PageID #: 1306
                                             /s/ Robert W. Horton___
/s/Charles P. Yezbak                         Robert W. Horton (TN BPR #17417)
Charles P. Yezbak, III                       Mary Leigh Pirtle (TN BPR #26659)
N. Chase Teeples                             Laura M. Mallory (TN BPR #31917)
YEZBAK LAW OFFICES PLLC                      BASS BERRY & SIMS PLC
2002 Richard Jones Road, Suite B-200         150 Third Avenue South, Suite 2800
Nashville, TN 37215                          Nashville, Tennessee 37201
Tel.: (615) 250-2000                         Tel.: (615) 742-6200
Fax: (615) 250-2020                          Fax: (615) 742-2799
yezbak@yezbaklaw.com                         bhorton@bassberry.com
teeples@yezbaklaw.com                        mpirtle@bassberry.com
                                             laura.mallory@bassberry.com
/s/ Jack Siegel
Jack Siegel
Texas Bar No. 24070621
SIEGEL LAW GROUP, PLLC                       Counsel for Defendant naviHealth, Inc.
2820 McKinnon, Suite 5009
Dallas, Texas 75201
Tel.: (214) 790-4454
jack@siegellawgroup.biz

/s J. Derek Braziel
J. Derek Braziel
Travis Gasper
LEE & BRAZIEL, L.L.P.
1801 N. Lamar Street, Suite 325
Dallas, Texas 75202
Tel.: (214) 749-1400
Fax: (214) 749-1010
jdbraziel@l-b-law.com
gasper@l-b-law.com

/s/ Travis M. Hedgpeth
Travis M. Hedgpeth
THE HEDGPETH LAW FIRM, PC
5438 Rutherglenn Drive
Houston, Texas 77096
Tel.: (512) 417-5716
travis@hedgpethlaw.com


Counsel for Plaintiffs and The Settlement
Classes



                                            34



 Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 34 of 35 PageID #: 1307
                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a copy of the foregoing has been filed via the

Court’s ECF filing system on May 8, 2020 and transmitted to the following counsel of record:

       Robert W. Horton
       Mary Leigh Pirtle
       Bass, Berry & Sims (Nashville Office)
       150 Third Avenue South
       Suite 2800
       Nashville, TN 37201
       (615) 742-6232
       Fax: (615) 742-2806
       Email: rhorton@bassberry.com
       Email: mpirtle@bassberry.com

                                             /s/ Molly A. Elkin
                                             Molly A. Elkin
                                             McGILLIVARY STEELE ELKIN LLP
                                             1101 Vermont Ave., N.W.
                                             Suite 1000
                                             Washington, DC 20005
                                             Phone: (202) 833-8855
                                             Fax: (202) 452-1090
                                             mae@mselaborlaw.com




                                               35



  Case 3:19-cv-00119 Document 92 Filed 05/08/20 Page 35 of 35 PageID #: 1308
